Name: Commission Regulation (EEC) No 156/87 of 21 January 1987 derogating, on a temporary basis, from Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder as regards the period of validity of the supplementary aid certificates
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 22. 1 . 87 Official Journal of the European Communities No L 20/19 COMMISSION REGULATION (EEC) No 156/87 of 21 January 1987 derogating, on a temporary basis, from Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder as regards the period of validity of the supplementary aid certificates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1985/86 (2), and in particular Article 6 (3) thereof, Whereas the Annex to Commission Regulation (EEC) No 1528/78 (3), as last amended by Regulation (EEC) No 2341 /86 (4), stipulates the period of validity of supplemen ­ tary aid certificates ; whereas it is already foreseeable at this stage that applications for advance fixing of the supplementary aid for the 1987/88 marketing year will involve unusually large quantities in coming months ; whereas, to avoid disturbance of the market, the period of validity of the certificates in question should be reduced for a specified period ; Whereas the Management Committee for Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the Annex to Regulation (EEC) No 1528/78 , the supplementary aid certificates issued as a result of an application lodged during the period between the date of entry into force of this Regula ­ tion and 30 April 1987 shall be valid until 30 April 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 142, 30 . 5. 1978 , p. 2. 0 OJ No L 171 , 28 . 6. 1986, p. 4. 0 OJ No L 179, 1 . 7. 1978, p. 10. (&lt; OJ No L 203, 26. 7 . 1986, p. 17.